         Case 4:19-cv-06669-JST Document 58-5 Filed 08/25/20 Page 1 of 3


1    CHRISTOPHER GRIVAKES
      cg@agzlaw.com
2    DAMION ROBINSON
      dr@agzlaw.com
3    AFFELD GRIVAKES LLP
     2049 Century Park East, Suite 2460
4    Los Angeles, CA 90067
     Telephone: 310.979.8700
5    Facsimile: 310.979.8701
6    Attorneys for Plaintiff ROBERT ROSS
7

8

9                          UNITED STATES DISTRICT COURT
10                       NORTHERN DISTRICT OF CALIFORNIA
11                                  OAKLAND DIVISION
12

13   ROBERT ROSS,                             CASE NO. 4:19-CV-06669 (JST)
14                     Plaintiff,             [PROPOSED] ORDER GRANTING
                                              MOTION TO FILE FIRST AMENDED
15         v.                                 COMPLAINT
16   AT&T MOBILITY LLC,
                                              Date: September 30, 2020
17                     Defendant.             Time: 2:00 p.m.
                                              Place: Courtroom 6
18

19

20

21

22

23

24

25

26

27

28



                                      [PROPOSED] ORDER
       Case 4:19-cv-06669-JST Document 58-5 Filed 08/25/20 Page 2 of 3




                            PROOF OF SERVICE
     I hereby certify that on 8/25/2020, I electronically filed the foregoing
document using the Court’s CM/ECF system. I am informed and believe that the
CM/ECF system will send a notice of electronic filing to the interested parties.
                                            s/ Christopher Grivakes
                                            Christopher Grivakes
          Case 4:19-cv-06669-JST Document 58-5 Filed 08/25/20 Page 3 of 3


1          The Motion of Plaintiff ROBERT ROSS (“Ross”) to file a First Amended
2    Complaint to add new parties and new claims against AT&T MOBILITY, LLC
3    (“AT&T”), pursuant to Fed. Rule Civ. Proc. §15(a)(2) and 16(b)(4), came before the
4    Court. Appearances were as noted on the record.
5          The Court having received and read all of the motion, opposition, and reply
6    papers, including the supporting declarations and objections filed therein, and being so
7    advised in the matter and finding good cause, orders as follows:
8          IT IS ORDERED that the Motion is GRANTED.
9          IT IS FURTHER ORDERED that Ross is ordered to file the First Amended
10   Complaint attached to the Declaration of Christopher Grivakes within 5 days of this
11   Order.
12
     DATED: September __, 2020
13

14                                   _____________________________________
                                     Hon. Jon S. Tigar
15                                   United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
                                        [PROPOSED] ORDER
